Exhibit 10.11
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR ANY APPLICABLE STATE SECURITIES LAW AND MAY NOT BE TRANSFERRED
UNTIL (1) A REGISTRATION STATEMENT UNDER THE ACT OR SUCH APPLICABLE STATE
SECURITIES LAWS SHALL HAVE BECOME EFFECTIVE WITH REGARD THERETO, OR (II) IN THE
OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY, REGISTRATION UNDER SUCH SECURITIES
ACTS OR SUCH APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED IN CONNECTION WITH
SUCH PROPOSED TRANSFER.
 
SECURED COMMERCIAL NOTE
 
$500,000
 
May 15, 2002
Norfolk, Virginia

 
FOR VALUE RECEIVED, the undersigned, NETPLEX SYSTEMS, INC., a Delaware
corporation (“Maker”), unconditionally promises to pay to the order of WATERSIDE
CAPITAL CORPORATION, a Virginia corporation (“Payee”; Payee and any subsequent
holder[s] hereof collectively “Holder”), without offset, abatement or deduction,
at the office of Payee at 300 E. Main Street, Suite 1380, Norfolk, Virginia
23510, or at such other place as Holder may designate to Maker in writing from
time to time, the principal sum of FIVE HUNDRED THOUSAND AND 00/100 DOLLARS
($500,000), together with interest on the unpaid principal balance of such sum
from the date hereof at the rate of nine percent (9%) per annum (computed on the
basis of a 360-day year).
 
Interest only on the outstanding principal balance of this Note will be due and
payable monthly, in arrears, with the first installment of interest being
payable on the first day of June, 2002, and subsequent installments of interest
being payable on the first day of each month thereafter. If not sooner paid, the
entire unpaid principal balance, all accrued and unpaid interest and any other
sums due under this Note shall be paid in full on the earlier of May 1, 2006 and
the date on which a “Change in Control,” as defined below, occurs.
 
The indebtedness evidenced hereby may be prepaid in whole or in part, at any
time and from time to time, without premium or penalty. Any such prepayments
shall be credited first to any accrued and unpaid interest and then to the
outstanding principal balance hereof.
 
Time is of the essence of this Note. On the occurrence, and during the
continuance, of any Event of Default as set forth herein, at the option of
Holder and without notice to Maker, all accrued and unpaid interest, if any,
shall be added to the outstanding principal balance hereof, and the entire
outstanding principal balance, as so adjusted, shall bear interest thereafter
until paid at an annual rate (the “Default Rate”) equal to the lesser of (i) 19%
per annum, or (ii) the maximum rate of interest allowed to be charged under
applicable law (the “Maximum Rate”), regardless of whether or not there has been
an acceleration of the payment of principal as set forth herein. All such
interest shall be paid at the time of and as a condition precedent to the curing
of any such Event of Default. For purposes of this Note, a Change in Control
shall be deemed to have occurred on (i) the date Gene F. Zaino (“Zaino”) shall
cease to be employed by Maker on a full-time basis, or (ii) the date Zaino shall
cease to be a director of Maker or (iii) any



--------------------------------------------------------------------------------

consolidation, merger, reorganization, sale of all or substantially all the
assets of Maker or similar transaction with or into any other corporation or
other entity or person, or any other corporate reorganization in which the
shareholders of Maker immediately before such consolidation, merger or
reorganization, or any transaction of series of related transactions do not hold
shares possessing a majority of votes in the election of directors immediately
after such consolidation, merger or reorganization, or any transaction or series
of transactions. However, notwithstanding the foregoing, a Change of Control
shall not be deemed to have occurred in the event Maker sells its SI Division
based in Charlotte, North Carolina (including by way of asset sale, sale of
securities, merger, consolidation or the like) provided that: Maker pays Holder
$100,000 plus twenty percent (20%) of the proceeds from any such sale (other
than a sale to Holder or its affiliates), when and as received (including but
not limited to cash proceeds or debt financing for any purchaser of the SI
Division), all to be applied as set forth in that certain First Amendment to
Secured Commercial Note between The Netplex Group, Inc. and the Holder dated of
even date herewith.
 
If Maker fails to pay any interest on or principal of this Note within 10 days
of its due date, Maker shall pay the holder on demand a late charge of 3% of the
amount of interest or principal which was not paid when due.
 
If this Note is placed in the hands of an attorney for collection, or if Holder
incurs any costs incident to the collection of the indebtedness evidenced
hereby, Maker and any endorsers hereof shall pay to Holder an amount equal to
all such costs, including without limitation all reasonable attorneys’ fees
(based on such attorneys normal hourly rates and actual time expended) actually
incurred and all court costs actually incurred.
 
Each person liable on this Note in any capacity (other than Maker), whether as
endorser, surety, guarantor, or otherwise (an “Obligor”), waives the benefit of
the homestead exemption and of all other exemptions available to him and also
waives presentment, demand, protest, notice of dishonor and all other notices of
every kind and nature to which he would otherwise be entitled under the
applicable law, except notices expressly required in this Note. Each Obligor
agrees that Holder may take any one or more of the following actions, on one or
more occasions, whether before or after the maturity of this Note, without any
notice to such Obligor, without any further consent to such actions, and without
releasing or discharging such Obligor from liability on the Note:
 
(a) Any extension or extensions of the time of payment of any principal,
interest or other amount due and payable under this Note;
 
(b) Any renewal of this Note, in whole or in part;
 
(c) Any full or partial release or discharge from liability under this Note of
any other Obligor;
 
(d) Any waiver of any default under this Note, under any loan commitment, loan
agreement, guaranty, or other agreement between Holder and any Obligor relating
to the



2



--------------------------------------------------------------------------------

indebtedness evidenced by this Note;
 
(e) Any failure or refusal of Holder to (i) institute any suit or action against
any Obligor under this Note, or (ii) exercise any other right or remedy
available to Holder under this Note or applicable law, or any delay by Holder in
instituting any such suit or action, or in exercising any other such right or
remedy; or
 
(f) Any agreement with the Maker changing the rate of interest or any other term
or condition of this Note.
 
To the fullest extent permitted by law, each Obligor waives the benefit of all
laws and rules of law intended for his protection or advantage as a person
liable on this Note or providing for its defense to, or release or discharge
from, liability on the failure or refusal of Holder to perform certain acts,
including, but not limited to, the provisions of Sections 49-25, 49-26 and
8.3A-605 of the Code of Virginia of 1950, as amended, or any law and any rule of
law requiring Holder to institute any suit or action on this Note against any
Obligor to preserve the rights of Holder against another Obligor.
 
In the event (a) of default in the payment when due of any installment of
principal or interest or other sums payable hereunder which remains uncured for
ten (10) days following written notice, (b) of default in the performance of, or
compliance with, any other provisions in this Note which remains uncured for ten
(10) days following written notice, (c) the Maker hereon in any capacity makes
an assignment for the benefit of creditors, (d) a petition is filed or any other
proceedings are commenced under the Federal Bankruptcy Code or any state
insolvency or similar statute by or against the Maker, or (e) a receiver is
appointed for, or a writ or order of attachment, levy or garnishment is issued
against, the Maker or the property, assets, or income of the Maker, then, in any
such event (each an “Event of Default”), the entire balance of principal with
all interest then accrued shall, at the option of the holder hereof, become
immediately due and payable without further notice to the Maker and the unpaid
principal balance shall accrue interest at the lesser of 19% per annum or the
Maximum Rate.
 
If there shall occur for any reason whatsoever (whether such occurrence shall be
voluntary or involuntary or come about or be effected by operation of law or
pursuant to or in compliance with any judgment, decree, or order of any court or
any order, rule, or regulation of any administrative or governmental body), an
Event of Default by the Maker under the Master Agreement, dated September 28,
2001, as amended, or a breach under the Workout and Collateral Release
Agreement, dated May 15, 2002, as amended, both such agreements by and among
Maker, The Netplex Group, Inc. and Payee, then an Event of Default shall exist
under this Note.
 
No failure to accelerate the indebtedness evidenced hereby by reason of an Event
of Default hereunder, acceptance of a past-due installment or other indulgences
granted from time to time, shall be construed as a novation of this Note or as a
waiver of such right of acceleration or of the right of Holder thereafter to
insist upon strict compliance with the terms of this Note or to prevent the
exercise of such right of acceleration or any other right granted hereunder or
by applicable law. No extension of the time for payment of the indebtedness
evidenced hereby or



3



--------------------------------------------------------------------------------

any installment due hereunder, made by agreement with any person now or
hereafter liable for payment of the indebtedness evidenced hereby, shall operate
to release, discharge, modify, change or affect the original liability for
payment of the indebtedness evidenced hereby, either in whole or in part, unless
Holder agrees otherwise in writing. This Note may not be changed orally, but
only by an agreement in writing signed by the party against whom enforcement of
any waiver, change, modification or discharge is sought.
 
All agreements herein made are expressly limited so that in no event whatsoever,
whether by reason of advancement of proceeds hereof, acceleration of maturity of
the unpaid balance hereof or otherwise, shall the amount paid or agreed to be
paid to Holder for the use of the money advanced or to be advanced hereunder
exceed the Maximum Rate. If, from any circumstances whatsoever, the fulfillment
of any provision of this Note or any other agreement or instrument now or
hereafter evidencing, securing or in any way relating to the indebtedness
evidenced hereby shall involve the payment of interest in excess of the Maximum
Rate, then, ipso facto, the obligation to pay interest hereunder shall be
reduced to the Maximum Rate; and if from any circumstance whatsoever, Holder
shall ever receive interest, the amount of which would exceed the amount
collectible at the Maximum Rate, such amount as would be excessive interest
shall be applied to the reduction of the principal balance remaining unpaid
hereunder and not to the payment of interest. This provision shall control every
other provision in any and all other agreements and instruments existing or
hereafter arising between Maker and Holder with respect to the indebtedness
evidenced hereby.
 
This Note is intended as a contract under and shall be construed and enforceable
in accordance with the laws of the Commonwealth of Virginia, except to the
extent that federal law may be applicable to the determination of the Maximum
Rate.
 
Maker hereby irrevocably consents to the jurisdiction of the United States
District Court for the Eastern District of Virginia, Norfolk Division, and of
all Virginia state courts sitting in Norfolk, Virginia, for the purpose of any
litigation to which Holder may be a party and which concerns this Note or the
indebtedness evidenced hereby. It is further agreed that venue for any such
action shall lie exclusively with courts sitting in Norfolk, Virginia, unless
Holder agrees to the contrary in writing.
 
As used herein, the terms “Maker” and “Holder” shall be deemed to include their
respective successors, legal representatives and assigns, whether by voluntary
action of the parties or by operation of law.
 
To the fullest extent possible, Maker waives in full the right to a trial by
jury in regard to any disputes, claims, causes of action, obligations, damages,
complaints, litigation or any matter whatsoever and of any type or nature,
whether in contract, tort or otherwise, which Maker may have now or in the
future may have relating to this Note or any matter relating to the indebtedness
evidenced by this Note. By execution of this Note, Maker represents and warrants
that Maker is represented by competent counsel who has fully and completely
advised Maker of the meaning and ramifications of the right of Maker to a trial
by jury or that Maker had the full and complete opportunity to consult such
counsel and chose not to do so, and, therefore, Maker freely and voluntarily
waives such right to trial



4



--------------------------------------------------------------------------------

by jury.
 
NETPLEX SYSTEMS, INC.
By:
 

--------------------------------------------------------------------------------

   
Gene F. Zaino, President
Date:    September 23, 2002



5